Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
3.	Figure 9 of the drawings is objected to because the poor quality does not permit a better understanding and examination of the claimed subject matters. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121( d) are required in reply to this Office action. The replacement sheet(s) should be labeled "Replacement Sheet" in the page header (as per 37 CFR 1.84( c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 

Figures 1B, 1C and 4-8 of the drawings are objected to. The transistors T1-T7 illustrated in Figures 1B, 1C, and 4-8 are N-type transistors. However, according to the voltage signals illustrated in Figure 3 and [0063]-[0071] of the specification, the transistors T1-T7 in Figures 1B, 1C, and 4-8 should be P-type transistors. Appropriate corrections are required. No new matter should be entered.


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or 	in public use, on sale or otherwise available to the public before the effective 	filing date of the claimed invention.
5.	Claims 1-5, 13, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (US 20070046593 A1).
Regarding claim 1, Shin (e.g., Fig. 4) discloses a pixel driving circuit (pixel driving circuit 112) for driving a light emitting device (OLED) to emit light, comprising: a threshold compensation subcircuit (threshold compensation subcircuit comprising a transistor M24), a reset subcircuit (reset subcircuit comprising a transistor M27), a driving subcircuit (driving subcircuit comprising transistors M21 and M26), a light emission control subcircuit (light emission control subcircuit comprising a transistor M25), an optical signal detection subcircuit (optical signal detection subcircuit comprising a photodiode PD), a storage subcircuit (storage subcircuit comprising capacitors Cst2 and Cvth2), and a voltage input subcircuit (voltage input subcircuit comprising transistors M22 and M23); wherein 
the threshold compensation subcircuit (threshold compensation subcircuit comprising a transistor M24) is electrically coupled to the driving subcircuit (driving subcircuit comprising transistors M21 and M26), the optical signal detection subcircuit (optical signal detection subcircuit comprising a photodiode PD), the storage subcircuit (storage subcircuit comprising capacitors Cst2 and Cvth2), the reset subcircuit (reset subcircuit comprising a transistor M27) and a second gate line (gate line Si-1), and is configured to perform threshold compensation on a driving transistor included in the driving subcircuit (driving subcircuit comprising transistors M21 and M26; e.g., [0058]-[0059], threshold compensation) according to a signal on the second gate line (gate line Si-1); 
the reset subcircuit (reset subcircuit comprising a transistor M27) is electrically coupled to the threshold compensation subcircuit (threshold compensation subcircuit comprising a transistor M24), the optical signal detection subcircuit (optical signal detection subcircuit comprising a photodiode PD), a reset signal terminal (reset signal terminal Si) and an initial voltage terminal (initial voltage terminal VSS1), and is configured to reset the driving subcircuit under (driving subcircuit comprising transistors M21 and M26) control of a reset signal (reset signal Si) provided by the reset signal terminal (reset signal terminal Si); 
the driving subcircuit (driving subcircuit comprising transistors M21 and M26) is electrically coupled to the light emission control subcircuit (light emission control subcircuit comprising a transistor M25), a driving power supply terminal (power supply terminal VDD), the threshold compensation subcircuit (threshold compensation subcircuit comprising a transistor M24) and the optical signal detection subcircuit (optical signal detection subcircuit comprising a photodiode PD), and is configured to drive the light emitting device (OLED) to emit light; 
the light emission control subcircuit (light emission control subcircuit comprising a transistor M25) is electrically coupled to the driving subcircuit (driving subcircuit comprising transistors M21 and M26), the light emitting device (OLED) and a first light emission control terminal (light emission control terminal Emi), and is configured to control the light emitting device (OLED) to emit light under control of a first light emission control signal (light emission control signal Emi) provided by the first light emission control terminal (light emission control terminal Emi); 
the storage subcircuit (storage subcircuit comprising capacitors Cst2 and Cvth2) is electrically coupled to the voltage input subcircuit (voltage input subcircuit comprising transistors M22 and M23), the driving subcircuit (driving subcircuit comprising transistors M21 and M26) and the threshold compensation circuit (threshold compensation subcircuit comprising a transistor M24), and is configured to store a data voltage and a driving voltage ([0058]-[0059]; Vdata and VDD) therein; and 
the voltage input subcircuit (voltage input subcircuit comprising transistors M22 and M23) is electrically coupled to the storage subcircuit (storage subcircuit comprising capacitors Cst2 and Cvth2), a second light emission control terminal (light emission control terminal Si-1), the second gate line (gate line Si-1), the driving power supply terminal (power supply terminal VDD), and a data line (data line Dj), and is configured to provide the data voltage (data voltage Vdata) and the driving voltage (driving voltage VDD) to the storage subcircuit (storage subcircuit comprising capacitors Cst2 and Cvth2) according to a signal (signal Si-1) on the second gate line (gate line Si-1) and a second light emission control signal (light emission control terminal Si-1), 
wherein the optical signal detection subcircuit (optical signal detection subcircuit comprising a photodiode PD) is electrically coupled between both terminals of the reset subcircuit (reset subcircuit comprising a transistor M27), and is configured to detect an optical signal (e.g., optical signal emitted from OLED) which is incident on a region where the optical signal detection subcircuit (reset subcircuit comprising a transistor M27) is located.

Regarding claim 2, Shin (e.g., Fig. 4) discloses the pixel driving circuit according to claim 1, wherein the optical signal detection subcircuit comprises a photosensitive device (optical signal detection subcircuit comprising a photodiode PD).

Regarding claim 3, Shin (e.g., Fig. 4) discloses the pixel driving circuit according to claim 2, wherein the reset subcircuit comprises a first transistor (reset subcircuit comprising a transistor M27), which has a control electrode (gate electrode) coupled to the reset signal terminal (reset signal terminal Si), a first electrode coupled to the initial signal terminal (initial voltage terminal VSS1), and a second electrode coupled to the driving subcircuit (driving subcircuit comprising transistors M21 and M26), and a first electrode and a second electrode of the photosensitive device (photodiode PD comprising an anode and a cathode) are coupled to the first electrode and the second electrode of the first transistor (transistor M27 comprising a source and a drain), respectively.

Regarding claim 4, Shin (e.g., Fig. 4) discloses the pixel driving circuit according to claim 3, wherein the driving subcircuit comprises a driving transistor (transistor M26), which has a control electrode (gate electrode) coupled to a second electrode of the first transistor (transistor M27), a first electrode coupled to the light emission control subcircuit (transistor M25) and a second electrode coupled to the driving power supply terminal (power supply VDD).

Regarding claim 5, Shin (e.g., Fig. 4) discloses the pixel driving circuit according to claim 4, wherein the threshold compensation subcircuit comprises a second transistor (transistor M24), which has a control electrode (gate electrode) coupled to the second gate line (gate line Si-1), a first electrode coupled to the control electrode(gate electrode) of the driving transistor (transistor M26), and a second electrode coupled to the first electrode (source electrode) of the driving transistor (transistor M26).

Regarding claim 13, Shin (e.g., Figs. 1 and 4) discloses a display panel, comprising: 
a substrate (display panel 100); and 
a plurality of light emitting devices (OLEDs) and a plurality of pixel driving circuits (pixel driving circuits 112) for respectively driving the plurality of light emitting devices (OLEDs) on the substrate (display panel 100); 
wherein at least one of the plurality of pixel driving circuits comprises: a threshold compensation subcircuit(threshold compensation subcircuit comprising a transistor M24), a reset subcircuit (reset subcircuit comprising a transistor M27), a driving subcircuit (driving subcircuit comprising transistors M21 and M26), a light emission control subcircuit (light emission control subcircuit comprising a transistor M25), an optical signal detection subcircuit (optical signal detection subcircuit comprising a photodiode PD), a storage subcircuit (storage subcircuit comprising capacitors Cst2 and Cvth2), and a voltage input subcircuit (voltage input subcircuit comprising transistors M22 and M23); wherein 
the threshold compensation subcircuit (threshold compensation subcircuit comprising a transistor M24) is electrically coupled to the driving subcircuit (driving subcircuit comprising transistors M21 and M26), the optical signal detection subcircuit (optical signal detection subcircuit comprising a photodiode PD), the storage subcircuit (storage subcircuit comprising capacitors Cst2 and Cvth2), the reset (reset subcircuit comprising a transistor M27) and a second gate line (gate line Si-1), and is configured to perform threshold compensation on a driving transistor included in the driving subcircuit (driving subcircuit comprising transistors M21 and M26; e.g., [0058]-[0059], threshold compensation) according to a signal on the second gate line (gate line Si-1); 
the reset subcircuit (reset subcircuit comprising a transistor M27) is electrically coupled to the threshold compensation subcircuit (threshold compensation subcircuit comprising a transistor M24), the optical signal detection subcircuit (optical signal detection subcircuit comprising a photodiode PD), a reset signal terminal (reset signal terminal Si) and an initial voltage terminal (initial voltage terminal VSS1), and is configured to reset the driving subcircuit under (driving subcircuit comprising transistors M21 and M26) control of a reset signal (reset signal Si) provided by the reset signal terminal (reset signal terminal Si); 
the driving subcircuit (driving subcircuit comprising transistors M21 and M26) is electrically coupled to the light emission control subcircuit (light emission control subcircuit comprising a transistor M25), a driving power supply terminal (power supply terminal VDD), the threshold compensation subcircuit (threshold compensation subcircuit comprising a transistor M24) and the optical signal detection subcircuit (optical signal detection subcircuit comprising a photodiode PD), and is configured to drive the light emitting device (OLED) to emit light; 
the light emission control subcircuit (light emission control subcircuit comprising a transistor M25) is electrically coupled to the driving subcircuit (driving subcircuit comprising transistors M21 and M26), the light emitting device (OLED) and (light emission control terminal Emi), and is configured to control the light emitting device (OLED) to emit light under control of a first light emission control signal (light emission control signal Emi) provided by the first light emission control terminal (light emission control terminal Emi); 
the storage subcircuit (storage subcircuit comprising capacitors Cst2 and Cvth2) is electrically coupled to the voltage input subcircuit (voltage input subcircuit comprising transistors M22 and M23), the driving subcircuit (driving subcircuit comprising transistors M21 and M26) and the threshold compensation circuit (threshold compensation subcircuit comprising a transistor M24), and is configured to store a data voltage and a driving voltage ([0058]-[0059]; Vdata and VDD) therein; and 
the voltage input subcircuit (voltage input subcircuit comprising transistors M22 and M23) is electrically coupled to the storage subcircuit (storage subcircuit comprising capacitors Cst2 and Cvth2), a second light emission control terminal (light emission control terminal Si-1), the second gate line (gate line Si-1), the driving power supply terminal (power supply terminal VDD), and a data line (data line Dj), and is configured to provide the data voltage (data voltage Vdata) and the driving voltage (driving voltage VDD) to the storage subcircuit (storage subcircuit comprising capacitors Cst2 and Cvth2) according to a signal (signal Si-1) on the second gate line (gate line Si-1) and a second light emission control signal (light emission control terminal Si-1), 
wherein the optical signal detection subcircuit (optical signal detection subcircuit comprising a photodiode PD) is electrically coupled between both terminals (reset subcircuit comprising a transistor M27), and is configured to detect an optical signal (e.g., optical signal emitted from OLED) which is incident on a region where the optical signal detection subcircuit (reset subcircuit comprising a transistor M27) is located.

Regarding claim 19, Shin (e.g., Figs. 1 and 4) a display apparatus comprising the display panel of claim 13.

Regarding claim 20, Shin (e.g., Figs. 1 and 4) discloses the display panel according to claim 19, wherein the optical signal detection subcircuit comprises a photosensitive device (optical signal detection subcircuit comprising a photodiode PD), wherein the reset subcircuit comprises a first transistor (reset subcircuit comprising a transistor M27), which has a control electrode (gate electrode) coupled to the reset signal terminal (reset signal terminal Si), a first electrode coupled to the initial signal terminal (initial voltage terminal VSS1), and a second electrode coupled to the driving subcircuit (driving subcircuit comprising transistors M21 and M26), and a first electrode and a second electrode of the photosensitive device (photodiode PD comprising an anode and a cathode) are coupled to the first electrode and the second electrode of the first transistor (transistor M27 comprising a source and a drain), respectively.

Claim Rejections - 35 USC § 103

	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
7.	Claims 14 is rejected under 35 U.S.C. 103 as unpatentable over Shin (US 20070046593 A1) in view of Du (US 20180005007 A1).
Regarding claim 14, Shin (e.g., Figs. 1 and 4) discloses the display panel according to claim 13, but does not disclose the display panel further comprising a polarizer and a glass cover plate as claimed. However, the claimed features are well known in the display devices. As an example, Du (e.g., Fig. 11) discloses a display panel comprising: a polarizer (polarizer 11) on the substrate (substrate 20); and a glass cover plate (glass cover 14) on the polarizer (polarizer 11), wherein the light emitting device (OLED 12) and the photosensitive device (photo sensor 21) of the at least one of the plurality of the pixel driving circuits are between the substrate (substrate 20) and the polarizer (polarizer 11). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Du to the OLED display device of Shin. The combination/motivation would be to provide a protection and improve an optical performance of a display device.


Regarding claim 15, Shin in view of Du discloses the display panel according to claim 14, but does not disclose the display panel further comprising a first transistor and a second transistor as claimed. However, Wang (e.g., Fig. 7) discloses an OLED display panel including a photodiode sensor, further comprising a first transistor (transistor 115) and a second transistor (transistor 114) on the substrate (substrate 60), wherein the light emitting device (OLED 110) and the photosensitive device (photodiode 112) are on the first transistor (transistor 115) and the second transistor (transistor 114), respectively; a first electrode (anode 71) of the light emitting device (OLED 110) is electrically coupled to a first drain of the first transistor (transistor 115); a second drain of the second transistor (transistor 114) is electrically coupled to a second electrode (bottom electrode) of the photosensitive device (photodiode 112); the first electrode (anode 71) of the light emitting device (OLED 110) and a first electrode (top electrode) of the photosensitive device (photodiode 112) are in a same layer (layer PDL); and a pixel definition layer (pixel definition layer PDL) for the light emitting device (OLED 1041) is on the first electrode (top electrode) of the photosensitive device (photodiode 112). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Wang to the OLED display device of Shin in view of Du. The combination/motivation would be to provide an OLED display device integrated with a photodiode sensor.


Regarding claim 16, Shin in view of Du and further in view of Wang discloses the display panel according to claim 15, Wang (e.g., Fig. 7) discloses wherein the first transistor (transistor 115) comprises a first active layer (active layer 155), a first gate (gate 135), a first source (source 145) and a first drain (drain 145) on the substrate (substrate 60) in sequence; the second transistor (transistor 114) comprises a second active layer (active layer 154), a third gate (gate 134), a second source (source 144) and a second drain (drain 144) on the substrate (substrate 60) in sequence; wherein the first active layer (active layer 155) and the second active layer  (active layer 154) are in a same layer on the substrate (substrate 60); the first gate (gate 135) and the third gate (gate 134) are in a same layer; the first source, the first drain (source 145 and drain 145), the second source and the second drain (source 144 and drain 144) are in a same layer; the display panel further comprises a first passivation layer (passivation layer PVX) on the first source, the first drain (source 145 and drain 145), the second source and the second drain (source 144 and drain 144), and a second source/drain layer (electrode layer connected with drain 145) and a fourth source/drain layer (electrode layer connected with drain 144) in a same layer on the first passivation layer (passivation layer PVX), wherein the second source/drain layer (electrode layer connected with drain 145) is electrically coupled to the first drain (drain 145) through a first via hole (through hole) in the first passivation layer (passivation layer PVX), and (electrode layer connected with drain 144) is electrically coupled to the second drain (drain 144) through a second via hole (through hole) in the first passivation layer (passivation layer PVX); and the display panel further comprises a second passivation layer (layer PLN comprises a second passivation layer PLN-1) on the second source/drain layer (electrode layer connected with drain 145), a planarization layer on the second passivation layer (layer PLN is equivalent to a second passivation layer PLN-1 and a planarization layer PLN-2 on the second passivation layer PLN-1), and a first electrode (anode 71) of the light emitting device (OLED 110) on the planarization layer (layer PLN), wherein the first electrode (anode 71) of the light emitting device (OLED 110) is coupled to the second source/drain layer (electrode layer connected with drain 145) through a third via hole (through hole) in the second passivation layer and the planarization layer (layer PLN comprising a second passivation layer PLN-1 and a planarization layer PLN-2); the display panel further comprises photosensitive device (photodiode 112), the second passivation layer and the planarization layer on the second passivation layer (layer PLN comprising a second passivation layer PLN-1 and a planarization layer PLN-2) on the fourth source/drain layer (electrode layer connected with drain 144), wherein the first electrode (top electrode) of the photosensitive device (photodiode 112) is electrically coupled to a second top electrode of the photodiode 112 through a via hole (through hole) in the second passivation layer and the planarization layer (layer PLN comprising a second passivation layer PLN-1 and a planarization layer PLN-2).

(gate 135), but does not disclose a second gate as claimed. However, Jung (e.g., Fig. 11) discloses an OLED display panel comprising a pixel driving circuit of OLED element, wherein the first transistor (transistor 200) comprises a first active layer (active layer 230), a first gate (gate 240), a second gate (gate 250), a first source (source 260A) and a first drain (drain 260B) on the substrate (substrate 110) in sequence. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Jung to the OLED display device of Shin in view of Du and Wang. The combination/motivation would be to provide a pixel driving circuit with an improved current control.

Wang discloses the display panel further comprises photosensitive device (photodiode 112) but does not expressly disclose an N-type amorphous silicon layer, an amorphous silicon layer, a P-type amorphous silicon, an ITO electrode as claimed. However, the claimed feature is well known for a photodiode sensor. As an example, Masazumi (e.g., Fig. 1) discloses a photosensitive device (photodiode sensor 3), comprising: an N-type amorphous silicon layer (N-type amorphous silicon layer 11), an amorphous silicon layer (amorphous silicon layer 12), a P-type amorphous silicon (P-type amorphous silicon 13), an ITO electrode (ITO electrode 14), and wherein a first electrode (top electrode 15) of the photosensitive device (photodiode 3) is electrically coupled to the ITO electrode (ITO electrode 14). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Masazumi to the photo sensor of the OLED display device of Shin in view 

Regarding claim 17, Shin in view of Du and Wang and further in view of Jung and Masazumi discloses the display panel according to claim 16, Shin (e.g., Figs. 1 and 4) discloses wherein the optical signal detection subcircuit comprises a photosensitive device (optical signal detection subcircuit comprising a photodiode PD).

Regarding claim 18, Shin in view of Du and Wang and further in view of Jung and Masazumi discloses the display panel according to claim 17, Shin (e.g., Figs. 1 and 4) discloses wherein the reset subcircuit comprises a first transistor (reset subcircuit comprising a transistor M27), which has a control electrode (gate electrode) coupled to the reset signal terminal (reset signal terminal Si), a first electrode coupled to the initial signal terminal (initial voltage terminal VSS1), and a second electrode coupled to the driving subcircuit (driving subcircuit comprising transistors M21 and M26), and a first electrode and a second electrode of the photosensitive device (photodiode PD comprising an anode and a cathode) are coupled to the first electrode and the second electrode of the first transistor (transistor M27 comprising a source and a drain), respectively.

Allowable Subject Matter
9.	Claims 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the 

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691